                      Case 4:20-cr-00025-WTM-CLR Document 42 Filed 09/21/20 Page 1 of 7
GAS 245B          (Rev.04/20) Judemcni in a Criminal Case
DC Custody TSR



                                         United States District Court
                                                     SOUTHERN DISTRICT OF GEORGIA
                                                              SAVANNAH DIVISION

            UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
                                  V.

                      Dean Emerson Flake
                                                                                  Case Number:                4;20CR00025-1

                                                                                  USM Number;                 23535-021




                                                                                  Daniel B.^nlpes
                                                                                  Defendant's Attorney
THE DEFENDANT:

S pleaded guilty to Count                  1

□ pleaded nolo contendere to Count(s)                         which was accepted by the court,

□ was found guilty on Count{s)                         after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                                 Offense Ended          Count



18U.S.C.§ 1344                    Bank Fraud                                                                       September 30, 2019         1

       The defendant is sentenced as provided in pages 2 through _            7       of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on Count(s)             _     _
H Counts             2.3.4,5.and6              □ is 13 aredismissed as to this defendant on the motion of the United Slates.

         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this Judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.
                                                                             September 17,2020                             _
                                                                             Date ol'impositiun of Judgment




                                                                             Signature of Judge



                                                                              William T. Moore, Jr.
                                                                              Judge,JJ.S. District Court
                                                                              Name and Tillu of Judge




                                                                              Date
GAS 245B               Case
                      (Rev.     4:20-cr-00025-WTM-CLR
                            04/20) Judgment in a Criminal Case     Document 42 Filed 09/21/20 Page 2Judgment
                                                                                                      of 7 — Page 2 of7
DC Custody TSR

DEFENDANT:                  Dean Emerson Flake
CASE NUMBER:                4:20CR0(K)25-1



                                                              IMPRISONMENT

            The defendant is hereby committed to the custody ofthe Federal Bureau of Prisons to be imprisoned for a total
            term of; 20 months. Following service of the 20 months of confinement, the defendant is placed on home confinement for a
            period of 13 months, and the defendant must follow the rules and regulations of home confinement as set forth on page 5.
            paragraph I ofthis Judgment.


     1^     The Court makes the following recommendations to the Bureau of Prisons:
            The Court recommends that the defendant be designated to Federal Correctional Institution, Jesup, Georgia, or in the
            alternative. Federal Correctional Institution, Estill, South Carolina.


     □      The defendant is remanded to the custody of the United States Marshal.

     □      The defendant shall surrender to the United States Marshal for this district:

           □     at                              □     a.m.     □ p.m.            on                                        ■
           □     as notified by the United States Marshal.

     IHl    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           13    before 2 p.m. on                    November 3,2020                   .
           □     as notified by the United States Marshal.

           □     as notified by the Probation or Pretrial Services Office.


                                                                    RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                           to

at                                                    , with a certified copy of this Judgment.


                                                                                                     UNITED STATES MARSHAL




                                                                             By
                                                                                                  DEPUTY UNITED STATES MARSHAL
Case 4:20-cr-00025-WTM-CLR Document 42 Filed 09/21/20 Page 3 of 7
Case 4:20-cr-00025-WTM-CLR Document 42 Filed 09/21/20 Page 4 of 7
Case 4:20-cr-00025-WTM-CLR Document 42 Filed 09/21/20 Page 5 of 7
Case 4:20-cr-00025-WTM-CLR Document 42 Filed 09/21/20 Page 6 of 7
Case 4:20-cr-00025-WTM-CLR Document 42 Filed 09/21/20 Page 7 of 7
